








SBH ASSOCIATES, Inc.




SHARE EXCHANGE AGREEMENT




This Exchange Agreement (the "Agreement") is made and entered into as of the
17th day of December, 2015 between SBH Associates, Inc., a company formed under
the laws of State of Nevada (hereinafter referred to as the "Company", and
Beecham Group, LLC (referred to as “Beecham”), a limited liability company
formed under the laws of the State of Georgia, and the persons executing this
Agreement listed on the signature page hereto (referred to collectively as the
“Shareholders”) who own one hundred percent (100%) of the outstanding shares of
Beecham.




RECITALS




The Company desires to acquire all issued and outstanding shares of Beecham, and
Beecham wishes to have all issued and outstanding shares of Beecham acquired by
the Company, on the terms and conditions set forth in this Agreement in exchange
for 60,000,000 shares of the Company’s common stock and 1,000,000 newly-issued
shares of the Company’s preferred stock (the “Exchange”), so that Beecham will
become a wholly-owned subsidiary of the Company.




The board of directors of the Company and Beecham have determined that it is in
the best interest of the parties for the Company to acquire all issued and
outstanding shares of Beecham pursuant to an exchangeable share transaction.




The Company, Beecham and Beecham’s shareholders desire to set forth the terms of
the Exchange Offer, which is intended to constitute a tax-free reorganization.




At the closing of this Agreement, all current officers and directors of the
Company will resign their positions with the Company, and Harry A. Beecham will
become Chief Executive Officer and Chairman of the Board of the Company. Michael
R. Beecham and Brent Beecham will become executive officers and directors of the
Company.




At the closing of this Agreement, Harry A. Beecham, Michael R. Beecham and Brent
Beecham will be the only members of the Board of Directors of the Company.




NOW, THEREFORE, in consideration of the terms, conditions, agreements and
covenants contained herein (the receipt and sufficiency of which are
acknowledged by each party), and in reliance upon the representations and
warranties contained in this Agreement, the parties hereto agree as follows:

 

I. RECITALS; TRUE AND CORRECT

 

The above stated recitals are true and correct and are incorporated into this
Agreement.




II. PURCHASE AND SALE

 

2.1

Purchase and Sale. Subject to all the terms and conditions of this Agreement, at
the Closing, Beecham agrees to receive 60,000,000 shares of the Company’s common
stock and 1,000,000 newly-issued shares of the Company’s preferred stock from
the Company (collectively the “Exchange Shares”) in exchange for the transfer of
all the issued and outstanding shares of Beecham (“Beecham’s shares”) to the
Company. Beecham shareholders shall surrender the certificates evidencing 100%
of the issued and outstanding shares of Beecham, duly endorsed with Medallion
Guaranteed stock powers so as to make the Company the sole owner thereof.




At Closing:




The Company will issue and deliver the Exchange Shares in the name of the
Beecham Shareholders or its assigns in accordance with this Agreement;




The existing Director(s) of the Company shall appoint Harry A. Beecham, Michael
R. Beecham and Brent Beecham to the Board of Directors and then all existing
members of the Board of Directors and all officers shall resign.




The Closing shall be consummated by the execution and acknowledgment by the
Company and Beecham of Articles of Share Exchange in accordance with applicable
state law.




Beecham Shareholders will transfer all issued Beecham shares to the Company in
connection with this Agreement.





1







--------------------------------------------------------------------------------










2.2

Closing. The parties shall hold the Closing as soon as the audit of Beecham is
completed and concurrent with the filing of a Current Report on Form 8K
describing the Agreement ("Closing Date") with the Securities and Exchange
Commission (the “SEC”).

 

III. CONDUCT OF BUSINESS PENDING CLOSING




Beecham and Company covenant that prior to the date of the Closing:

 

3.1

Access to Beecham. Beecham shall (a) give to the Company and to the Company's
counsel, accountants and other representatives reasonable access, during normal
business hours, throughout the period prior to the Closing Date (as defined in
Section 2.2), to all of the books, contracts, commitments and other records of
Beecham and shall furnish the Company during such period with all information
concerning Beecham that the Company may reasonably request; and (b) afford to
the Company and to the Company's representatives, agents, employees and
independent contractors reasonable access, during normal business hours, to the
properties of Beecham, in order to conduct inspections at the Company's expense
to determine that Beecham is operating in compliance with all applicable
federal, state, local and foreign statutes, rules and regulations, and all
material building, fire and zoning laws or regulations and that the assets of
Beecham are substantially in the condition and of the capacities represented and
warranted in this Agreement; provided, however, that in every instance described
in (a) and (b), the Company shall make arrangements with Beecham reasonably in
advance and shall use its best efforts to avoid interruption and to minimize
interference with the normal business and operations of Beecham. Any such
investigation or inspection by the Company shall not be deemed a waiver of, or
otherwise limit, the representations, warranties or covenants of Beecham
contained herein.




3.2

Conduct of Beecham’s Business. During the period from the date hereof to the
Closing Date, Beecham shall use reasonable efforts, to the extent such efforts
are within Beecham's control, to cause its business to be operated in the usual
and ordinary course of business and in material compliance with the terms of
this Agreement.




3.3

Exclusivity to the Company. Until either this Agreement is terminated or the
Exchange is closed, Beecham agrees not to solicit any other inquiries, proposals
or offers to purchase or otherwise acquire, in an exchange transaction or
another type of transaction, the business of Beecham or the shares of capital
stock of Beecham. Any person inquiring as to the availability of the business or
shares of capital stock of Beecham or making an offer therefore shall be told
that Beecham is bound by the provisions of this Agreement. Beecham, as well as
its officers, directors, representatives or agents further agree to advise the
Company promptly of any such inquiry or offer.




3.4 Access to the Company. The Company shall provide Beecham with a copy of its
latest interim report on Form 10-Q as has been filed with the SEC and furnish
Beecham during such period with all information concerning the Company that
Beecham may reasonably request Any such investigation or inspection by Beecham
shall not be deemed a waiver of, or otherwise limit, the representations,
warranties or covenants of the Company contained herein.




3.5

Conduct of the Company’s Business. During the period from the date hereof to the
Closing Date, the business of the Company shall be operated by the Company in
the usual and ordinary course of such business and in material compliance with
the terms of this Agreement.




3.6

Exclusivity to Beecham. Until either this Agreement is terminated or the
Exchange is closed, the Company agrees not to solicit any other inquiries,
proposals or offers to enter into exchange or business combination negotiations
with other parties. Any person inquiring as to the availability of the Company
for such purposes or the making an offer therefore shall be told that the
Company is bound by the provisions of this Agreement. The Company as well as its
officers, directors, representatives or agents further agree to advise Beecham
promptly of any such inquiry or offer.




3.7

Approval. As promptly as reasonably practicable following the date of this
Agreement, Beecham shall take all action reasonably necessary in accordance with
the laws of the state in which Beecham is organized and its Articles of
Incorporation and Bylaws to secure the required approval and adoption of this
Agreement.




3.8

Mutual Cooperation. The initial press release relating to this Agreement shall
be a joint press release. Thereafter, each of Beecham and the Company agree to
provide 24 hour pre-notification to the other party of any news releases or
regulatory filings which the party proposes to issue or file and shall agree to
consider any reasonable recommendation or suggestion of the other party with
respect thereto. The Company shall be permitted to make announcements of
Beecham’s newsworthy activities provided the consent of Beecham is obtained in
writing, which consent shall not be unreasonably withheld. Each party shall also
provide the other party with notice a reasonable time in advance of, and shall
permit a representative of the other party to review or participate in, any
communications, meetings, or correspondence relating to investor relations
matters, including matters relating to any public offering activities.





2







--------------------------------------------------------------------------------







 

IV. REPRESENTATIONS AND WARRANTIES OF BEECHAM

AND THE BEECHAM SHAREHOLDERS




Beecham represents and warrants to the Company as follows, with the knowledge
and understanding that the Company is relying materially upon such
representations and warranties:

 

4.1

Organization and Standing. Beecham is a Limited Liability Company duly
organized, validly existing and in good standing under the laws of State of
Georgia. Beecham has all requisite corporate power to carry on its business as
it is now being conducted and is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification is necessary under applicable law, except where the failure to
qualify (individually or in the aggregate) does not have any material adverse
effect on the assets, business or financial condition of Beecham. Beecham does
not own any interest in any other corporation, business trust or similar entity.
The minute book of Beecham contains accurate records of all meetings of its
Board of Directors and shareholders since its incorporation.




4.2

Capitalization. All of the shares of Beecham’s capital stock are duly
authorized, validly issued and outstanding, fully paid and nonassessable, and
were not issued in violation of the preemptive rights of any person.




4.3

Binding Effect. This Agreement constitutes, and all other agreements
contemplated hereby will constitute, when executed and delivered by Beecham in
accordance therewith (and assuming due execution and delivery by the other
parties hereto), the valid and binding obligation of Beecham, enforceable in
accordance with their respective terms, subject to general principles of equity
and bankruptcy or other laws relating to or affecting the rights of creditors
generally.




4.4

Properties. Beecham has good title to all of the assets which it purports to own
as reflected on the balance sheet included in the Financial Statements (as
hereinafter defined) or thereafter acquired. Beecham has a valid leasehold
interest in all material property of which it is the lessee and each such lease
is valid, binding and enforceable against Beecham and the other parties thereto,
as the case may be, to the knowledge of Beecham in accordance with its terms.
Neither Beecham nor the other parties thereto are in material default in the
performance of any material provisions thereunder. Neither the whole nor any
material portion of the assets of Beecham is subject to any governmental decree
or order to be sold or is being condemned, expropriated or otherwise taken by
any public authority with or without payment of compensation therefore, nor, to
the knowledge of Beecham, has any such condemnation, expropriation or taking
been proposed. None of the assets of Beecham is subject to any restriction which
would prevent continuation of the use currently made thereof or materially
adversely affect the value thereof.




4.5

Contracts Listed; No Default. Beecham is the holder of, or party to, all of
Beecham Contracts. To the knowledge of Beecham, Beecham Contracts are valid,
binding and enforceable by the signatory thereto against the other parties
thereto in accordance with their terms. Neither Beecham nor any signatory
thereto is in default or breach of any material provision of Beecham Contracts.
Beecham's operation of its business has been, is, and will, between the date
hereof and the Closing Date, continue to be, consistent with the material terms
and conditions of Beecham Contracts.




4.6

Litigation. There is no claim, action, proceeding or investigation pending or,
to the knowledge of Beecham, threatened against or affecting Beecham before or
by any court, arbitrator or governmental agency or authority which, in the
reasonable judgment of Beecham, could have any materially adverse effect on
Beecham. There are no decrees, injunctions or orders of any court, governmental
department, agency or arbitration outstanding against Beecham.




4.7 Taxes. For purposes of this Agreement, (A) "Tax" (and, with correlative
meaning, "Taxes") shall mean any federal, state, local or foreign income,
alternative or add-on minimum, business, employment, franchise, occupancy,
payroll, property, sales, transfer, use, value added, withholding or other tax,
levy, impost, fee, imposition, assessment or similar charge, together with any
related addition to tax, interest, penalty or fine thereon; and (B) "Returns"
shall mean all returns (including, without limitation, information returns and
other material information), reports and forms relating to Taxes or to any
benefit plans as due and required.

 

Beecham has duly filed all Returns required by any law or regulation to be filed
by it, except for extensions duly obtained. All such Returns were, when filed,
and to the knowledge of Beecham are, accurate and complete in all material
respects and were prepared in conformity with applicable laws and regulations in
all material respects. Beecham has paid or will pay in full or has adequately
reserved against all Taxes otherwise assessed against it through the Closing
Date, and the assessment of any material amount of additional Taxes in excess of
those paid and reported is not reasonably expected.

 

Beecham is not a party to any pending action or proceeding by any governmental
authority for the assessment of any Tax, and no claim for assessment or
collection of any Tax has been asserted against Beecham that has not been paid.
There are no Tax liens upon the assets (of Beecham. There is no valid basis, to
the knowledge of Beecham for any assessment, deficiency, notice, 30-day letter
or similar intention to assess any Tax to be issued to Beecham by any
governmental authority.





3







--------------------------------------------------------------------------------







 

 

4.8 Compliance with Laws and Regulations. To its knowledge, Beecham is in
compliance, in all material respects, with all laws, rules, regulations, orders
and requirements ( country or local) applicable to it in all jurisdictions where
the business of Beecham is currently conducted or to which Beecham is currently
subject which has a material impact on Beecham, including, without limitation,
all applicable civil rights and equal opportunity employment laws and
regulations, and all country antitrust and fair trade practice laws and the
Occupational Health and Safety Act laws, rules and regulations. Beecham knows of
no assertion by any party that Beecham is in violation of any such laws, rules,
regulations, orders, restrictions or requirements with respect to its current
operations, and no notice in that regard has been received by Beecham. To the
knowledge of Beecham, there is not presently pending any proceeding, hearing or
investigation with respect to the adoption of amendments or modifications to
existing laws, rules, regulations, orders, restrictions or requirements which,
if adopted, would materially adversely affect the current operations of Beecham.

 

4.9 Compliance with Laws.




(a) To its knowledge, the business, operations, property and assets of Beecham
(and, to the knowledge of Beecham, the business of any sub-tenant or licensee
which is occupying or has occupied any space on any premises of Beecham and the
activities of which could result in any material adverse liability to Beecham)
conform with and are in compliance in all material respects with all, (and are
not in material violation of any) applicable federal, state and local laws,
rules and regulations.

 

(b) There is no suit, action, claim, proceeding, nor investigation, review or
inquiry by any court or federal, state, county, municipal or local governmental
department, commission, board, bureau, agency or instrumentality, including,
without limitation, any state or local health department (all of the foregoing
collectively referred to as "Governmental Entity") concerning any such possible
violations by Beecham is pending or, to the knowledge of Beecham, threatened,
including, but not limited to, matters relating to hazardous or toxic waste,
controlled substances, employment, occupational safety or tax matters. Beecham
does not know of any reasonable basis or ground for any such suit, claim,
investigation, inquiry or proceeding. For purposes of this Section 4.9, the term
"inquiry" includes, without limitation, all pending regulatory issues (whether
before federal, state, local or inter-governmental regulatory authorities)
concerning any regulated product.




4.10 Information. Beecham has furnished and will continue to furnish the Company
all information and the books and records of Beecham are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.




4.11 Condition of Assets. The equipment, fixtures and other personal property of
Beecham, taken as a whole, is in good operating condition and repair (ordinary
wear and tear excepted) for the conduct of the business of Beecham currently and
as is contemplated to be conducted.

 

4.12 No Breaches. To its knowledge, the making and performance of this Agreement
and the other agreements contemplated hereby by Beecham will not (i) conflict
with or violate the Articles of Incorporation or the Bylaws of Beecham; (ii)
violate any material laws, ordinances, rules or regulations, or any order, writ,
injunction or decree to which Beecham is a party or by which Beecham or any of
its respective assets, businesses, or operations may be bound or affected; or
(iii) result in any breach or termination of, or constitute a default under, or
constitute an event which, with notice or lapse of time, or both, would become a
default under, or result in the creation of any encumbrance upon any asset of
Beecham under, or create any rights of termination, cancellation or acceleration
in any person under, any Beecham Contract.

 

4.13 Employees. None of the employees of Beecham is represented by any labor
union or collective bargaining unit and, to the knowledge of Beecham, no
discussions are taking place with respect to such representation.

 

4.14 Financial Statements. The Financial Statements of Beecham present fairly,
in all respects, the financial position and results of operations of Beecham as
of the dates and periods indicated, prepared in accordance with generally
accepted accounting principles consistent with ("GAAP"). Without limiting the
generality of the foregoing, (i) there is no basis for any assertion against
Beecham as of the date of the Financial Statements of any debt, liability or
obligation of any nature not fully reflected or reserved against in the
Financial Statements; and (ii) there are no assets of Beecham as of the date of
the Financial Statements, the value of which is overstated in the Financial
Statements. Except as disclosed in the Financial Statements, Beecham has no
known contingent liabilities (including liabilities for Taxes), forward or
long-term commitments or unrealized or anticipated losses from unfavorable
commitments other than in the ordinary course of business. Beecham is not a
party to any contract or agreement for the forward purchase or sale of any
foreign currency that is material to Beecham taken as a whole.




4.15 Absence of Certain Changes or Events. Since the date of the last financial
statement, there has not been:

 

(a) Any material adverse change in the financial condition, properties, assets,
liabilities or business of Beecham;

 

(b) Any material damage, destruction or loss of any material properties of
Beecham, whether or not covered by insurance;





4







--------------------------------------------------------------------------------







 

(c) Any material change in the manner in which the business of Beecham has been
conducted;

 

(d) Any material change in the treatment and protection of trade secrets or
other confidential information of Beecham;

 

(e) Any material change in the business or contractual relationship of Beecham
with any customer or supplier which might reasonably be expected to materially
and adversely affect the business or prospects of Beecham;

 

(f) Any agreement by Beecham, whether written or oral, to do any of the
foregoing; and

 

(g) Any occurrence not included in paragraphs (a) through (f) of this Section
4.15 which has resulted, or which Beecham has reason to believe, in its
reasonable judgment, might be expected to result, in a material adverse change
in the business or prospects of Beecham.

 

4.16 Governmental Licenses, Permits, Etc. To its knowledge, Beecham has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted ("Licenses and Permits"). All
Licenses and Permits are in full force and effect, and no proceedings for the
suspension or cancellation of any License or Permit is pending or threatened.

 

4.17 Employee Agreements. There are no employee contracts or other labor
agreements.




4.18 Brokers. Beecham has not made any agreement or taken any action with any
person or taken any action which would cause any person to be entitled to any
agent's, broker's or finder's fee or commission in connection with the
transactions contemplated by this Agreement.

 

4.19 Business Locations. Beecham does not own or lease any real or personal
property in any location except as set forth on the information in the Schedule
4.19 or otherwise noted on its financial statements to be rendered in the audit
concerning Beecham. Beecham does not have a place of business (including,
without limitation, Beecham’s executive offices or place where Beecham’s books
and records are kept) except as otherwise set forth on the information in
Schedule 4.19 concerning Beecham.

 

4.20 Intellectual Property. The information in the audited financial statements
concerning Beecham lists all of the Intellectual Property (as hereinafter
defined) used by Beecham which constitutes a material patent, trade name,
trademark, service mark or application for any of the foregoing. "Intellectual
Property" means all of Beecham 's right, title and interest in and to all
patents, trade names, assumed names, trademarks, service marks, and proprietary
names, copyrights (including any registration and pending applications for any
such registration for any of them), to Beecham with all the goodwill relating
thereto and all other intellectual property of Beecham. Beecham does not have
any licenses granted by or to it or other agreements to which it is a party,
relating in whole or in part to any Intellectual Property, whether owned by
Beecham or otherwise. To the knowledge of Beecham, it is not infringing upon, or
otherwise violating, the rights of any third party with respect to any
Intellectual Property. No proceedings have been instituted against or claims
received by Beecham, nor to its knowledge are any proceedings threatened
alleging any such violation, nor does Beecham know of any valid basis for any
such proceeding or claim. To the knowledge of Beecham, there is no infringement
or other adverse claims against any of the Intellectual Property owned or used
by Beecham. To the knowledge of Beecham, its use of software does not violate or
otherwise infringe the rights of any third party.




4.21 Suppliers. Except as set forth in the information in Schedule 4.21
concerning Beecham, Beecham does not know and has no reason to believe that,
either as a result of the transactions contemplated hereby or for any other
reason (exclusive of expiration of a contract upon the passage of time), any
present material supplier of Beecham will not continue to conduct business with
Beecham after the Closing Date in substantially the same manner as it has
conducted business prior thereto.




4.22 Accounts Receivable. The accounts receivable reflected on the balance
sheets included in the Financial Statements, or thereafter acquired by Beecham,
consist, in the aggregate in all material respects, of items which are
collectible in the ordinary and usual course of business.

 

4.23 Governmental Approvals. To its knowledge, other than as set forth herein,
no authorization, license, permit, franchise, approval, order or consent of, and
no registration, declaration or filing by Beecham with, any governmental
authority, federal, state or local, is required in connection with Beecham 's
execution, delivery and performance of this Agreement.




4.24 No Omissions or Untrue Statements. None of the information relating to
Beecham supplied or to be supplied in writing by it specifically for inclusion
in any filings, at the respective times that the filings are made contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.





5







--------------------------------------------------------------------------------










4.25 Information concerning Beecham Complete. Beecham shall promptly provide to
the Company notice concerning any of the information concerning Beecham
furnished hereunder if events occur prior to the Closing Date that would have
been required to be disclosed had they existed at the time of executing this
Agreement. The information provided to the Company concerning Beecham, as
supplemented prior to the Closing Date, will contain a true, correct and
complete list and description of all items required to be set forth therein. The
information provided to the Company concerning Beecham, as supplemented prior to
the Closing Date, is expressly incorporated herein by reference.




4.26 Acquisition of the Shares by the Beecham Shareholders. The Beecham
shareholders are acquiring the Shares for their own account without the
participation of any other person and with the intent of holding the Shares for
investment and without the intent of participating, directly or indirectly, in a
distribution of the Shares, or any portion thereof, and not with a view to, or
for resale in connection with, any distribution of the Shares, or any portion
thereof. The Beecham shareholders have read, understand and consulted with their
legal counsel regarding the limitations and requirements of Section 5 of the
1933 Act. The Beecham shareholders will not offer, sell, convey or otherwise
transfer the Shares, or any portion thereof, except pursuant to a valid
exemption from registration.




4.27 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by Beecham in this Agreement were true when
made and shall be true at the Closing Date with the same force and effect as if
such representations and warranties were made at and as of the Closing Date
(except for changes therein permitted by this Agreement). Beecham shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by Beecham prior to or at the
Closing. The Company shall be furnished with a certificate, signed by a duly
authorized executive officer of Beecham and dated the Closing Date, to the
foregoing effect.




V. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Beecham as follows, with the knowledge
and understanding that Beecham is relying materially on such representations and
warranties:

 

5.1 Organization and Standing of the Company. The Company is a corporation duly
organized, validly existing and in good standing under the laws of State of
Nevada, and has the corporate power to carry on its business as now conducted
and to own its assets and is not required to qualify to transact business as a
foreign corporation in any state or other jurisdiction. The copies of the
Articles of Association and Bylaws of the Company, delivered to Beecham, are
true and complete copies of those documents as now in effect. The Company does
not own any capital stock in any other corporation, business trust or similar
entity, and is not engaged in a partnership, joint venture or similar
arrangement with any person or entity. The minute books of the Company contain
accurate records of all meetings of its incorporator, shareholders and Board of
Directors since its date of incorporation to the extent available.

 

5.2 Company's Authority. The Company's Board of Directors has approved and
adopted this Agreement and the Exchange.




5.3 Due Execution. This Agreement constitutes, and all other agreements
contemplated hereby will constitute, when executed and delivered by the Company
in accordance herewith (and assuming due execution and delivery by the other
parties hereto), the valid and binding obligations of the Company, enforceable
in accordance with their respective terms, subject to general principles of
equity and bankruptcy or other laws relating to or affecting the rights of
creditors generally.

 

5.4 No Breaches. To its knowledge, the making and performance of this Agreement
(including, without limitation, the issuance of the Shares) by the Company will
not (i) conflict with the Articles of Incorporation or the Bylaws of the
Company; (ii) violate any order, writ, injunction, or decree applicable to the
Company; or (iii) result in any breach or termination of, or constitute a
default under, or constitute an event which, with notice or lapse of time, or
both, would become a default under, or result in the creation of any encumbrance
upon any asset of the Company under, or create any rights of termination,
cancellation or acceleration in any person under, any agreement, arrangement or
commitment, or violate any provisions of any laws, ordinances, rules or
regulations or any order, writ, injunction or decree to which the Company is a
party or by which the Company or any of its assets may be bound.

 

5.5 Capitalization. All issued and outstanding shares of the Company’s stock are
duly authorized, validly issued, fully paid, and non-assessable and not issued
in violation of any preemptive or other rights of any person. The Share
Consideration to be issued upon effectiveness of the Exchange, when issued in
accordance with the terms of this Agreement shall be duly authorized, validly
issued, fully paid and non-assessable.




5.6 Business. The Company, since its formation, has engaged in business as set
forth in the Company’s annual and quarterly filings with the SEC.





6







--------------------------------------------------------------------------------







 

5.7 Governmental Approval; Consents. To its knowledge, except for the reports
required to be filed by the Company with the SEC, no authorization, license,
permit, franchise, approval, order or consent of, and no registration,
declaration or filing by the Company with any governmental authority, or local,
is required in connection with the Company's execution, delivery and performance
of this Agreement. No consents of any other parties are required to be received
by or on the part of the Company to enable the Company to enter into and carry
out this Agreement.

 

5.8 Financial Statements. To its knowledge, the financial statements of the
Company as set forth in Company’s statements (the "Company Financial
Statements") present fairly, in all material respects, the financial position of
the Company as of the respective dates and the results of its operations for the
periods covered in accordance with GAAP. Without limiting the generality of the
foregoing, (i) there is no known basis for any assertion against the Company as
of the date of said balance sheets of any material debt, liability or obligation
of any nature not fully reflected or reserved against in such balance sheets or
in the notes thereto; and (ii) there are no assets of the Company, the value of
which (in the reasonable judgment of Company) is materially overstated in said
balance sheets. Except as disclosed therein, the Company has no known material
contingent liabilities (including liabilities for Taxes), unusual forward or
long-term commitments or unrealized or anticipated losses from unfavorable
commitments. The Company is not a party to any contract or agreement for the
forward purchase or sale of any foreign currency.

 

5.9 Adverse Developments. Except as expressly provided or set forth in, or
required by, this Agreement, or as set forth in the Company Financial
Statements, since the last date of its financial information in the Company’s
statements, there have been no materially adverse changes in the assets,
liabilities, properties, operations or financial condition of the Company, and
no event has occurred other than in the ordinary and usual course of business or
as set forth in the Company's Financial Statements which could be reasonably
expected to have a materially adverse effect upon the Company, and the Company
does not know of any development or threatened development of a nature that
will, or which could be reasonably expected to, have a materially adverse effect
upon the Company's operations or future prospects.

 

5.10 Contracts Listed. All material contracts, agreements, licenses, leases,
easements, permits, rights of way, commitments, and understandings, written or
oral, connected with or relating in any respect to the present operations of the
Company (the “Company Contracts”) are, with the exception of this Agreement,
fully disclosed, as required in its SEC filings.

 

5.11 Taxes. The Company is not a party to any pending action or proceeding by
any governmental authority for the assessment of any Tax, and no claim for
assessment or collection of any Tax has been asserted against the Company that
has not been paid. There are no Tax liens upon the assets of the Company. There
is no valid basis, to the best of the Company's knowledge, for any assessment,
deficiency, notice, 30-day letter or similar intention to assess any Tax to be
issued to the Company by any governmental authority.

 

5.12 Deliberately Deleted

 

5.13 Litigation. There is no known claim, action, proceeding or investigation
pending or, to the Company's knowledge, threatened against or affecting the
Company before or by any court, arbitrator or governmental agency or authority
which, in the reasonable judgment of the Company, could have a materially
adverse effect on the Company. There are no decrees, injunctions or orders of
any court, governmental department, agency or arbitration outstanding against
the Company.

 

5.14 Compliance with Laws and Regulations. To its knowledge, the Company is in
compliance, in all material respects, with all laws, rules, regulations, orders
and requirements (federal, state and local) applicable to it in all
jurisdictions in which the business of the Company is currently conducted or to
which the Company is currently subject, which may have a material impact on the
Company, including, without limitation, all applicable civil rights and equal
opportunity employment laws and regulations, all state and federal antitrust and
fair trade practice laws and the Federal Occupational Health and Safety Act. The
Company does not know of any assertion by any party that the Company is in
violation of any such laws, rules, regulations, orders, restrictions or
requirements with respect to its current operations, and no notice in that
regard has been received by the Company. To the Company's knowledge, there is
not presently pending any proceeding, hearing or investigation with respect to
the adoption of amendments or modifications of existing laws, rules,
regulations, orders, restrictions or requirements which, if adopted, would
materially adversely affect the current operations of the Company.

 

5.15 Compliance with Laws. (a) To its knowledge, the business operations,
property and assets of the Company (and to the knowledge of the Company, the
business of any sub-tenant or license which is occupying or has occupied any
space on any premises of the Company and the activities of which could result in
any material adverse liability to the Company) (i) conform with and are in
compliance in all material respects with all, and are not in material violation
of any applicable federal, state and local laws, rules and regulations,
including laws, rules or regulations relating to tax, product liability,
controlled substances, product registration, environmental protection, hazardous
or toxic waste, employment, or occupational safety matters; and (ii) have been
conducted and operated in a manner such that, to the Company's knowledge, the
Company has no foreseeable potential liabilities for environmental clean-up
under any law, rule, regulation or common or civil law doctrine.

 





7







--------------------------------------------------------------------------------










(b) To its knowledge, no predecessor-in-title to any real property now or
previously owned or operated by the Company, nor any predecessor operator
thereof conducted its business or operated such property in violation of any
applicable, federal, state and local laws, rules and regulations relating to
environmental protection or hazardous or toxic waste matters.

 

(c) Except as disclosed in the Company's statements, no suit, action, claim,
proceeding nor investigation review or inquiry by any Government Entity (as
defined in Section 4.9) concerning any such possible violations by the Company
is pending or, to the Company's knowledge, threatened, including, but not
limited to, matters relating to hazardous or toxic waste, controlled substances,
employment, occupational safety or tax matters. The Company does not know of any
reasonable basis or ground for any such suit, claim, investigation, inquiry or
proceeding.

 

5.16 Governmental Licenses, Permits, Etc. To its knowledge, the Company has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted. All such licenses, permits,
authorizations and approvals are in full force and effect, and no proceedings
for the suspension or cancellation of any thereof is pending or threatened.




5.17 Brokers. The Company has not made any agreement or taken any action with
any person or taken any action which would cause any person to be entitled to
any agent's, broker's or finder's fee or commission in connection with the
transactions contemplated by this Agreement.

 

5.18 Employee Plans. NA




5.19 Exchange Filings. The Company has filed all forms, reports and documents
that are required to be filed by the Company with the SEC since the date on
which it was obligated to file such reports, except as otherwise disclosed
herein. All such required forms, reports and documents (including such forms,
reports and documents that the Company may file subsequent to the date hereof)
are referred to herein as the “Corporate Reports.” As of their respective dates,
to the Company’s knowledge, the Corporate Reports (i) did not at the time they
were filed (or if amended or superseded by a filing, then on the date of such
filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.




 5.20 Liabilities. The Company acknowledges that it will have no liabilities
outstanding on the Closing Date except as may be due or alleged to be due to
either of the Company’s former accountants or current accountants as well as
moneys due to its transfer agent and consultants.




5.21 Approval of the Exchange by the Company’s Shareholders. The transactions
contemplated by this Agreement do not require the approval of the Company’s
shareholders.

 

5.22 Approval of the Exchange Offer and related transactions by the Company’s
shareholders is not required by Delaware law or the Company’s Articles of
Incorporation or Bylaws or any amendments thereto.




5.23 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by the Company in this Agreement were true
when made and shall be true at the Closing Date with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date (except for changes therein permitted by this Agreement). The Company shall
have performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by the Company prior to or at the
Closing.




VI. STOCKHOLDER APPROVAL; CLOSING DELIVERIES

 

 

6.1

Approval of the Exchange by the Company’s Shareholders. The transactions
contemplated by this Agreement do not require the approval of the Company’s
shareholders




6.2

Closing Deliveries of Beecham. At the Closing, Beecham shall deliver, or cause
to be delivered, to the Company:

 

(a)

A certificate, dated as of the Closing Date, certifying as to the Articles of
Incorporation and Bylaws of Beecham, the incumbency and signatures of the
officers of Beecham and copies of the directors’ and shareholders' resolutions
of Beecham approving and authorizing the execution and delivery of this
Agreement, and the consummation of the transactions contemplated hereby;




(b)

Stock certificates representing all of Beecham’ shares, duly endorsed for
transfer to the Company or as the Company may otherwise direct.





8







--------------------------------------------------------------------------------










(c)

A report including Beecham’s financial statements and a report prepared by an
Independent Registered Public Accounting Firm.




(d)

Such other documents, at the Closing or subsequently, as may be reasonably
requested by the Company as necessary for the implementation and consummation of
this Agreement and the transactions contemplated hereby.

 

6.3

Closing Deliveries of Company. At the Closing, the Company shall deliver to
Beecham:

 

(a)

A corporate resolution that will irrevocably instruct Action Stock Transfer
about the exchange ratio representing the Shares issued as Share Consideration
hereunder and instructions to issue share certificates to the Beecham
shareholders in the appropriate amounts, including evidence of any share
conditions attributable to the Shares.




(b)

Share certificates in the appropriate amount of Company Shares issued to the
Beecham shareholders. No Shares shall be issued until the Company shall have
received a certificate (or certificates) for the required number of Beecham
shares.




(c)

Such other documents, at the Closing or subsequently, as may be reasonably
requested by Beecham as necessary for the implementation and consummation of
this Agreement and the transactions contemplated hereby.

 

VII. CONDITIONS TO OBLIGATIONS OF BEECHAM

 

The obligation of Beecham to consummate the Closing is subject to the following
conditions, any of which may be waived by Beecham in its sole discretion:

 

7.1 Compliance by the Company. The Company shall have performed and complied in
all material respects with all agreements and conditions required by this
Agreement to be performed or complied with by the Company prior to or on the
Closing Date.

 

7.2 Accuracy of the Company's Representations. The Company's representations and
warranties contained in this Agreement (including all Schedules) or any
schedule, certificate or other instrument delivered pursuant to the provisions
hereof or in connection with the transactions contemplated hereby shall be true
and correct in all material respects at and as of the Closing Date (except for
such changes permitted by this Agreement) and shall be deemed to be made again
as of the Closing Date.

 

7.3 Documents. All documents and instruments delivered by the Company to Beecham
at the Closing shall be in form and substance reasonably satisfactory to Beecham
and its counsel.

 

VIII. CONDITIONS TO THE COMPANY'S OBLIGATIONS

 

The Company's obligation to consummate the closing is subject to the following
conditions, any of which may be waived by the Company in its sole discretion:

 

8.1 Compliance by Beecham. Beecham shall have performed and complied in all
material respects with all agreements and conditions required by this Agreement
to be performed or complied with prior to or on the Closing Date.




8.2 Accuracy of Beecham’s Representations. Beecham ' representations and
warranties contained in this Agreement (including the Schedules hereto) or any
schedule, certificate or other instrument delivered pursuant to the provisions
hereof or in connection with the transactions contemplated hereby shall be true
and correct in all material respects at and as of the Closing Date (except for
such changes permitted by this Agreement) and shall be deemed to be made again
as of the Closing Date.

 

8.3 Material Adverse Change. No material adverse change shall have occurred
subsequent to the last date of the financial statements of Beecham furnished to
the Company under this Agreement in the financial position, results of
operations, assets, liabilities or prospects of Beecham taken as a whole, nor
shall any event or circumstance have occurred which would result in a material
adverse change in the business, assets or condition, financial or otherwise, of
Beecham taken as a whole, within reasonable discretion of the Company.

 

8.4 Litigation. No litigation seeking to enjoin the transactions contemplated by
this Agreement or to obtain damages on account hereof shall be pending or, to
Beecham’s knowledge, be threatened.





9







--------------------------------------------------------------------------------







 

IX. INDEMNIFICATION

 

9.1 By Beecham. Subject to Section 9.4, Beecham shall indemnify, defend and hold
the Company, its directors, officers, shareholders, attorneys, agents and
affiliates, harmless from and against any and all losses, costs, liabilities,
damages, and expenses (including legal and other expenses incident thereto) of
every kind, nature and description, including any undisclosed liabilities
(collectively, "Losses") that result from or arise out of (i) the breach of any
representation or warranty of Beecham set forth in this Agreement or in any
certificate delivered to Company pursuant hereto; or (ii) the breach of any of
the covenants of Beecham contained in or arising out of this Agreement or the
transactions contemplated hereby.




9.2 By the Company. Subject to Section 9.4, The Company shall indemnify, defend,
and hold Beecham its directors, officers, shareholders, attorneys, agents and
affiliates harmless from and against any and all Losses that arise out of (i)
the breach of any representation or warranty of the Company set forth in this
Agreement or in any certificate delivered to Beecham pursuant hereto; (ii) the
breach of any of the covenants of the Company contained in or arising out of
this Agreement or the transactions contemplated hereby, or (iii) any material
liabilities of the Company not disclosed herein or in its SEC filings which
arise from any facts or circumstances prior to the date of the closing of the
Exchange and which occurred through no fault of Beecham or its Affiliates

 

9.3 Claims Procedure. Should any claim covered by Sections 9.1 or 9.2 be
asserted against a party entitled to indemnification under this Article (the
"Indemnitee"), the Indemnitee shall promptly notify the party obligated to make
indemnification (the "Indemnitor"); provided, however, that any delay or failure
in notifying the Indemnitor shall not affect the Indemnitor's liability under
this Article if such delay or failure was not prejudicial to the Indemnitor. The
Indemnitor upon receipt of such notice shall assume the defense thereof with
counsel reasonably satisfactory to the Indemnitee and the Indemnitee shall
extend reasonable cooperation to the Indemnitor in connection with such defense.
No settlement of any such claim shall be made without the consent of the
Indemnitor and Indemnitee, such consent not to be unreasonably withheld or
delayed, nor shall any such settlement be made by the Indemnitor which does not
provide for the absolute, complete and unconditional release of the Indemnitee
from such claim. In the event that the Indemnitor shall fail, within a
reasonable time, to defend a claim, the Indemnitee shall have the right to
assume the defense thereof without prejudice to its rights to indemnification
hereunder.

 

9.4 Limitations on Liability. Neither Beecham nor the Company shall be liable
hereunder as a result of any misrepresentation or breach of such party's
representations, warranties or covenants contained in this Agreement unless and
until the Losses incurred by each, as the case may be, as a result of such
misrepresentations or breaches under this Agreement shall exceed, in the
aggregate, US$100,000.

 

X. TERMINATION

 

10.1 Termination Prior to Closing. (a) If the Closing has not occurred by
December 31, 2015 or such other date as mutually agreed upon by the parties (the
"Termination Date"), any of the parties hereto may terminate this Agreement at
any time thereafter by giving written notice of termination to the other
parties; provided, however, that no party may terminate this Agreement if such
party has willfully or materially breached any of the terms and conditions
hereof.




(b) Prior to the Termination Date either party to this Agreement may terminate
this Agreement following the insolvency or bankruptcy of the other, or if any
one or more of the conditions to Closing set forth in Article VI, Article VII or
Article VIII shall become incapable of fulfillment and shall not have been
waived by the party for whose benefit the condition was established.

 

10.2 Consequences of Termination. Upon termination of this Agreement pursuant to
this Article X or any other express right of termination provided elsewhere in
this Agreement, the parties shall be relieved of any further obligation to the
other. No termination of this Agreement, however, whether pursuant to this
Article X hereof or under any other express right of termination provided
elsewhere in this Agreement, shall operate to release any party from any
liability to any other party incurred before the date of such termination or
from any liability resulting from any willful misrepresentation made in
connection with this Agreement or willful breach hereof.




XI. ADDITIONAL COVENANTS

 

11.1 Mutual Cooperation. The parties hereto will cooperate with each other, and
will use all reasonable efforts to cause the fulfillment of the conditions to
the parties' obligations hereunder and to obtain as promptly as possible all
consents, authorizations, orders or approvals from each and every third party,
whether private or governmental, required in connection with the transactions
contemplated by this Agreement.





10







--------------------------------------------------------------------------------







 

11.2 Changes in Representations and Warranties of Beecham. Prior to the Closing
Date, Beecham shall not, directly or indirectly, enter into any transaction,
take any action, or by inaction permit an event to occur, which would result in
any of the representations and warranties of Beecham herein contained not being
true and correct at and as of (a) the time immediately following the occurrence
of such transaction or event or (b) the Closing Date. Beecham shall promptly
give written notice to the Company upon becoming aware of (i) any fact which, if
known on the date hereof, would have been required to be set forth or disclosed
pursuant to this Agreement and (ii) any impending or threatened breach in any
material respect of any of the representations and warranties of Beecham
contained in this Agreement and with respect to the latter shall use all
reasonable efforts to remedy same.

 

11.3 Changes in Representations and Warranties of the Company. Between the date
of this Agreement and the Closing Date, Company shall not, directly or
indirectly, enter into any transaction, take any action, or by inaction permit
an event to occur, which would result in any of the representations and
warranties of the Company herein contained not being true and correct at and as
of (a) the time immediately following the occurrence of such transaction or
event or (b) the Closing Date. The Company shall promptly give written notice to
Beecham upon becoming aware of (i) any fact which, if known on the date hereof,
would have been required to be set forth or disclosed pursuant to this Agreement
and (ii) any impending or threatened breach in any material respect of any of
the representations and warranties of the Company contained in this Agreement
and with respect to the latter shall use all reasonable efforts to remedy same.




XII. MISCELLANEOUS

 

12.1 Expenses. The Company will pay for its counsel and accountants and all
their costs. Beecham will pay for its accountants and attorneys and all their
costs including all expenses, fees and other costs associated with an audit of
Beecham financial statements pursuant to form and content of and requirements
for financial statements as provided by the Exchange within ninety-days (90)
days of Closing or as practicable as possible.




12.2 Survival of Representations, Warranties and Covenants. All statements
contained in this Agreement or in any certificate delivered by or on behalf of
Beecham or the Company pursuant hereto or in connection with the transactions
contemplated hereby shall be deemed representations, warranties and covenants by
Beecham or the Company, as the case may be, hereunder. All representations,
warranties and covenants made by Beecham and by the Company in this Agreement,
or pursuant hereto, shall survive through the Closing Date.

 

12.3 Nondisclosure. The Company will not at any time after the date of this
Agreement, without Beecham' consent, divulge, furnish to or make accessible to
anyone (other than to its representatives as part of its due diligence or
corporate investigation) any knowledge or information with respect to
confidential or secret processes, inventions, discoveries, improvements,
formulae, plans, material, devices or ideas or know-how, whether patentable or
not, with respect to any confidential or secret aspects (including, without
limitation, customers or suppliers) ("Confidential Information") of Beecham.

 

Beecham will not at any time after the date of this Agreement, without the
Company's consent (except as may be required by law), use, divulge, furnish to
or make accessible to anyone any Confidential Information (other than to its
representatives as part of its due diligence or corporate investigation) with
respect to the Company. The undertakings set forth in the preceding two
paragraphs of this Section 12.3 shall lapse if the Closing takes place as to the
Company and Beecham.

 

Any information, which (i) at or prior to the time of disclosure by either of
Beecham or the Company was generally available to the public through no breach
of this covenant, (ii) was available to the public on a non-confidential basis
prior to its disclosure by either of Beecham or the Company or (iii) was made
available to the public from a third party, provided that such third party did
not obtain or disseminate such information in breach of any legal obligation to
Beecham or the Company, shall not be deemed Confidential Information for
purposes hereof, and the undertakings in this covenant with respect to
Confidential Information shall not apply thereto.

 

12.4 Succession and Assignments; Third Party Beneficiaries. This Agreement may
not be assigned (either voluntarily or involuntarily) by any party hereto
without the express written consent of the other party. Any attempted assignment
in violation of this Section shall be void and ineffective for all purposes. In
the event of an assignment permitted by this Section, this Agreement shall be
binding upon the heirs, successors and assigns of the parties hereto. Except as
expressly set forth in this Section, there shall be no third party beneficiaries
of this Agreement.

 

12.5 Notices. All notices, requests, demands or other communications with
respect to this Agreement shall be in writing and shall be (i) sent by facsimile
transmission, (ii) sent by the federal postal service, registered or certified
mail, return receipt requested, or (iii) personally delivered by a nationally
recognized express overnight courier service, charges prepaid, to the addresses
specified in writing by each party.

 





11







--------------------------------------------------------------------------------










Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address or sent by facsimile transmission, (ii) the seventh (7th)
business day following the date deposited with the United States Postal Service,
or (iii) twenty-four (24) hours after shipment by such courier service.




12.6 Construction. This Agreement shall be construed and enforced in accordance
with the internal laws of State of Delaware without giving effect to the
principles of conflicts of law thereof.

 

12.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same Agreement.

 

12.8 No Implied Waiver; Remedies. No failure or delay on the part of the parties
hereto to exercise any right, power or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. All rights, powers and privileges granted herein shall be in addition
to other rights and remedies to which the parties may be entitled at law or in
equity.

 

12.9 Entire Agreement. This Agreement, including the Exhibits and Schedules
attached hereto, sets forth the entire understandings of the parties with
respect to the subject matter hereof, and it incorporates and merges any and all
previous communications, understandings, oral or written, as to the subject
matter hereof, and cannot be amended or changed except in writing, signed by the
parties.

 

12.10 Headings. The headings of the Sections of this Agreement, where employed,
are for the convenience of reference only and do not form a part hereof and in
no way modify, interpret or construe the meanings of the parties.

 

12.11 Severability. To the extent that any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted here from and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

 

12.12 Public Disclosure. From and after the date hereof through the Closing
Date, the Company shall not issue a press release or any other public
announcement with respect to the transactions contemplated hereby without the
prior consent of Beecham, which consent shall not be unreasonably withheld or
delayed. It is understood by Beecham that the Company is required under the
Exchange Act to make prompt disclosure of any material transaction.




12.13 No Bankruptcy and No Criminal Convictions. None of the Parties to this
Agreement, or their officers, directors or affiliates, or control persons, or
any predecessor thereof have been subject to the following:




(a)

Any bankruptcy petition filed by or against any business of which such person
was a general partner or executive officer within the past five (5) years;




(b)

Any conviction in a criminal proceeding or being subject to a pending criminal
proceeding (excluding traffic violations and other minor offenses);




(c)

Being subject to any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; and




(d)

Being found by a court of competent jurisdiction to have violated a country,
federal or state securities law, and the judgment has not been reversed,
suspended, or vacated.




12.14 Faxed or Scanned Copies. For purposes of this Agreement, a faxed or
scanned signature shall constitute an original signature.








12







--------------------------------------------------------------------------------










THE PARTIES TO THIS AGREEMENT HAVE READ THIS AGREEMENT, HAVE HAD THE OPPORTUNITY
TO CONSULT WITH INDEPENDENT COUNSEL OF THEIR OWN CHOICE, AND UNDERSTAND EACH OF
THE PROVISIONS OF THIS AGREEMENT.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

“COMPANY”




SBH ASSOCIATES, INC.







By: /s/ Mary Merritt                                                    

Name: Mary Merritt

Title: President







“BEECHAM”




Beecham Group, LLC







By: /s/ Harry A. Beecham                                             

Name: Harry A. Beecham







By: /s/ Michael R. Beecham                                          

Name: Michael R. Beecham







By: /s/ Brent Beecham                                                   

Name: Brent Beecham











13





